Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 17 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,251,214 and U.S. Patent No. 2,830,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 12 and 20 directed to storing an entirety of a database that is being operated on by a database system within the main memory of the computer system, the database including a table comprising a plurality of rows including a particular row; executing a first transaction updating the particular row to create a first version of the particular row, and executing a second transaction updating the particular row to create a second version of the particular row, the first version of the particular row being (i) visible to the first transaction based at least on a first transaction lifetime of the first transaction and (ii) not visible to the 
The prior art of record does not explicitly disclose the in-memory database system’s method for initiation and execution of garbage collection utilizing the first and second transaction lifetimes for the first and second version of a particular row as disclosed in the claim language as a whole. Further updated searches were unable to sufficiently discover prior art to explicitly disclose the independent claims as a whole.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164